      Case 6:20-cv-00039-JRH-CLR Document 6 Filed 06/02/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                               STATESUORO DIVISION


OCTAVIUS ALEXANDER
BELL, JR.,

                 Plaintiff.

V.                                                            CV620-039


ROGER STATE PRISON, et al.

                 Defendants.


                                         ORDER


      After a careful ^ novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation(R&R), doc. 5, to which no objections have been

filed. Accordingly, the R&R is ADOPTED,and the Clerk of Court is DIRECTED to close this

case. All pending motions are DISMISSED AS MOOT.

      ORDER ENTERED at Augusta, Georgia, thij^^l^WTJfVune^ 2021.



                                         J. RAELD^ HALL.12H1EF JUDGE
                                         UNITED/STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
